Name: Commission Regulation (EEC) No 296/93 of 9 February 1993 establishing unit values for the determination of the customs value of certain perishable goods
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 11 . 2. 93 Official Journal of the European Communities No L 35/5 COMMISSION REGULATION (EEC) No 296/93 of 9 February 1993 establishing unit values for the determination of the customs value of certain perishable goods of that Regulation is that the unit values set out in the Annex to this Regulation should be established in regard to the products in question, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Commission Regulation (EEC) No 1577/81 of 12 June 1981 establishing a system of simpli ­ fied procedures for the determination of the customs value of certain perishable goods ('), as last amended by Regulation (EEC) No 3334/90 (2), and in particular Article 1 thereof, Whereas Article 1 of Regulation (EEC) No 1577/81 provides that the Commission shall periodically establish unit values for the products referred to in the classifica ­ tion in the Annex ; Whereas the result of applying the rules and criteria laid down in that same Regulation to the elements communi ­ cated to the Commission in accordance with Article 1 (2) HAS ADOPTED THIS REGULATION : Article 1 The unit values provided for in Article 1 ( 1 ) of Regulation (EEC) No 1577/81 are hereby established as set out in the table in the Annex hereto. Article 2 This Regulation shall enter into force on 12 February 1993. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 9 February 1993 . For the Commission Christiane SCRIVENER Member of the Commission (') OJ No L 154, 13. 6 . 1981 , p. 26. (2) OJ No L 321 , 21 . 11 . 1990, p. 6 . No L 35/6 Official Journal of the European Communities 11 . 2. 93 ANNEX Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ New potatoes Tomatoes Onions (other than seed) Garlic Leeks Cauliflowers Brussels sprouts White cabbages and red cab ­ bages Sprouting broccoli or calabrese (Brassica oleracea var. italica) Chinese cabbage Cabbage lettuce (head lettuce) Endives Carrots Radishes Cucumbers Peas (Pisum sativum) Beans : Beans (Vigna spp., Pbaseolus spp.) Beans (Pbaseolus ssp., vulga ­ ris var. Compressus Savi) Broad beans Globe artichokes Asparagus :  green  other Aubergines (egg-plants) Ribbed celery (Apium graveo ­ lens var. dulce) Chantarelles Sweet peppers Fennel Courgettes Sweet potatoes, whole, fresh (intended for human consumption) Chestnuts (Castanea spp.), fresh Bananas (other than plantains), fresh Pineapples, fresh Avocados, fresh 1.10 0701 90 51 0701 90 59 1.20 0702 00 10 0702 00 90 130 0703 10 19 1.40 0703 20 00 1.50 ex 0703 90 00 1.60 ex 0704 10 10 ex 0704 10 90 1.70 0704 20 00 1.80 0704 90 10 1.90 ex 0704 90 90 1.100 ex 0704 90 90 1.110 0705 11 10 0705 11 90 1.120 ex 0705 29 00 1.130 ex 0706 10 00 1.140 ex 0706 90 90 1.150 0707 00 11 0707 00 19 | 1.160 0708 10 10 ] 0708 10 90 ] 1.170 1.170.1 0708 20 10 ] 0708 20 90 ] 1.170.2 0708 20 101 0708 20 90 ; 1.180 ex 0708 90 00 1.190 0709 10 00 1.200 1.200.1 ex 0709 20 00 1.200.2 ex 0709 20 00 1.210 07093000 1.220 ex 0709 40 00 1.230 0709 51 30 1240 0709 60 10 1.250 0709 90 50 1.260 0709 90 70 1.270 ex 0714 20 10 2.10 ex 0802 40 00 2.20 ex 0803 00 10 2.30 ex 0804 30 00 2.40 ex 0804 40 10 ex 0804 40 90 44,22 1 779 329,77 86,31 291,65 11533 35,50 79578 97,12 35,93 88.51 3561 660,01 172,75 583,72 23082 71,07 159271 194,39 71,91 11.52 463 85,89 22,48 75,96 3 004 9,24 20727 25,29 9,35 167,54 6 740 1 249,27 326,98 1104,86 43690 134,52 301467 367,94 136,11 18,89 760 140,86 36,87 124,58 4926 15,16 33993 41,48 15,34 57.81 2331 438,81 113,34 385,48 15133 43,14 104614 127,38 45,06 53,72 2 267 423,88 110,06 374,08 11735 41,29 82719 124,09 37,72 31,38 1265 239,40 61,47 210,09 8126 23,42 54525 69,15 25,05 103,70 4172 773,27 202,39 683,88 27043 83,26 186601 227,74 84,25 39,10 1572 291,54 76,30 257,84 10196 31,39 70353 85,86 31,76 65,10 2 619 485,45 127,06 429,33 16977 52,27 117147 142,97 52,89 21.82 877 162,70 42,58 143,89 5 690 17,51 39262 47,92 17,72 29,52 1 246 232,51 60,55 203,65 7 364 22,69 45777 68,23 20,76 103,35 4157 770,62 201,70 681,53 26950 82,98 185961 226,96 83,96 156,00 6 275 1163,18 304,44 1 028,71 40679 125,25 280691 342,58 126,73 171,77 10973 2033,88 532,34 1 798,77 71 130 219,00 490805 599,03 221,59 £10,89 8483 1572,46 411,57 1390,69 54993 169,32 379458 463,13 171,32 189,35 7633 1423,81 370,72 1253,37 49533 139,52 341180 417,00 151,44 92.83 3 894 734,40 189,09 645,42 21793 71,04 142837 212,96 66,61 109,84 4418 819,01 214,36 724,33 28643 88,19 197639 241,22 89,23 389,18 15656 2901,87 759,52 2 566,41 101486 312,47 700261 854,68 316,17 560,63 22607 4 254,92 1 099,01 3737,78 146741 418,35 1 014390 1 235,20 436,98 185,56 7465 1383,63 362,14 1223,68 48389 148,98 333890 407,51 150,75 57,78 2324 430,88 112,77 381,07 15069 46,39 103978 126,90 46,94 1419,0 57401 10720,9 2 789,11 9463,39 362312 1 059,4 2 384427 3138,97 1157,8 111,38 4 480 830,51 217,37 734,51 29045 89,43 200415 244,61 90,48 73,55 2966 558,22 144,18 490,38 19251 54,88 133083 162,05 57,33 38,41 1614 304,72 78,38 267,79 8982 29,39 59164 88,32 27,15 98,95 4174 781,50 202,59 690,51 22594 75,77 151536 228,30 69,55 83,78 3378 639,04 164,08 560,82 21691 62,54 145547 184,60 66,87 36,30 1 460 270,73 70,86 239,43 9 468 29,15 65331 79,73 29,49 38,85 1563 289,71 75,83 256,22 10132 31,19 69913 8532 31,56 111,24 4 475 829,49 217,11 733,60 29009 89,32 200169 244,30 90,37 11 . 2. 93 Official Journal of the European Communities No L 35/7 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.50 ex 0804 50 00 2.60 2.60.1 0805 10 11 ! 0805 10 211 0805 10 31 0805 10 41 J 2.60.2 0805 10 15] 0805 10 25 0805 10 35 0805 10 45 2.60.3 0805 10 19 0805 10 29 0805 10 39 0805 10 49 2.70 2.70.1 ex 0805 20 10 2.70.2 ex 0805 20 30 2.70.3 ex 0805 20 50 2.70.4 ex 0805 20 70 ] ex 0805 20 90 ] 2.80 ex 0805 30 10 2.85 ex 0805 30 90 2.90 2.90.1 ex 0805 40 00 2.90.2 ex 0805 40 00 2.100 0806 10 11 0806 10 15 0806 10 19 2.110 0807 10 10 2.120 2.120.1 ex 0807 10 90 2.120.2 ex 0807 10 90 2.130 0808 10 91 0808 10 93 0808 10 99 2.140 2.140.1 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.140.2 0808 20 31 0808 20 33 0808 20 35 0808 20 39 2.150 0809 10 00 2.160 0809 20 101 0809 20 90] 2.170 ex 0809 30 00 Guavas and mangoes, fresh Sweet oranges, fresh :  Sanguines and semi-san ­ guines  Navels, Navelines, Nave ­ lates, Salustianas, Vernas, Valencia lates, Maltese, Shamoutis, Ovalis, Trovita and Hamlins  Others Mandarins (including tange ­ rines and satsumas), fresh ; Cle ­ mentines, wilkings and similar citrus hybrids, fresh :  Clementines  Monreales and Satsumas  Mandarins and wilkings  Tangerines and others Lemons (Citrus limon, Citrus limonum), fresh Limes (Citrus aurantifolia), fresh Grapefruit, fresh :  white  pink Table grapes Water-melons Melons (other than water-me ­ lons) :  Amarillo, Cuper, Honey dew (including Cantalene), Onteniente, Piel de Sapo (including Verde Liso), Ro ­ chet, Tendral, Futuro  other Apples Pears Pears  Nashi (Pyrus pyrifo ­ lia) Other apricots Cherries Peaches 112,92 4 542 842,00 220,38 744,67 29447 90,66 203187 247,99 91,73 30,89 1242 230,34 60,29 203,71 8055 24,80 55585 67,84 25,09 33,31 1340 248,40 65,01 219,68 8 687 26,74 59942 . 73,16 27,06 19,50 784 145,41 38,06 128,60 5085 15,65 35091 42,83 15,84 55.54 2 234 414,17 108,40 366,29 14484 44,59 99944 121,98 45,12 34,25 1378 255,42 66,85 225,90 8933 27,50 61638 75,23 27,83 57,76 2438 454,90 118,47 398,43 14408 44,40 89560 133,50 40,62 61,28 2465 456,97 119,60 404,14 15981 49,20 110274 134,59 49,78 29,73 1 195 221,67 58,02 196,04 7752 23,86 53492 65,28 24,15 148,37 5968 1 106,28 289,55 978,39 38689 119,12 266961 325,83 120,53 28,40 1 142 211,79 55,43 187,31 7407 22,80 51109 62,37 23,07 50,99 2051 380,26 99,52 336,30 13298 40,94 91762 111,99 41,43 213,20 8576 1589,66 416,07 1405,90 55595 171,17 383608 468,20 173,20 89.55 3602 667,74 174,77 590,55 23353 71,90 161136 196,66 72,75 56,58 2 276 421,92 110,43 373,14 14755 45,43 101815 124,26 45,96 152,07 6117 1 133,91 296,78 1 002,83 39656 122,10 273629 333,96 123,54 56,55 2275 421,69 110,37 372,95 14748 45,40 101761 124,20 45,94 207,94 8365 1550,48 405,81 1371,24 54224 166,95 374153 456,66 168,93 130,69 5257 974,51 255,06 861,85 34081 104,93 235163 287,02 106,17 149,80 6026 1 116,94 292,34 987,82 39062 120,27 269535 328,97 121,69 131,05 5272 977,14 255,75 864,18 34173 105,21 235798 287,79 106,46 72,05 2 898 537,28 140,62 475,17 18790 57,85 129653 158,24 58,53 No L 35/8 Official Journal of the European Communities 11 . 2. 93 Code CN code Description Amount of unit values per 100 kg net ECU Bfrs/Lfrs Dkr DM FF Dr £ Irl Lit F1 £ 2.180 ex 0809 30 00 2.190 0809 40 11 ] 0809 40 19 ] 2.200 0810 10 10 ] 0810 10 90j 2.205 0810 20 10 2.210 0810 40 30 2220 0810 90 10 2.230 ex 0810 90 80 2.240 ex 0810 90 80 2.250 ex 0810 90 30 Nectarines Plums Strawberries Raspberries Fruit of the species Vaccinium myrtillus Kiwi fruit (Actinidia chinensis Planch.^ Pomegranates Khakis (including Sharon fruit) Lychees 186,29 7494 1 389,07 363,57 1 228,49 48579 149,57 335202 409,11 151,34 133,71 5379 997,02 260,95 881,76 34868 107,35 240595 293,65 108,62 416,22 16743 3103,43 812,28 2744,67 108535 334,17 748900 914,04 338,13 1292,5 51997 9637,61 2522,51 8523,50 337054 1037,7 2325687 2838,53 1050,0 161,42 6 779 1 268,11 329,16 1 111,99 40501 123,65 249172 371,08 116,29 44,72 1799 333,48 87,28 294,93 11662 35,90 80473 98,21 36,33 51,35 2066 382,94 100,22 338,67 13392 41,23 92409 112,78 41,72 100,83 4056 751,81 196,77 664,90 26293 80,95 181423 221,42 81,91 178,53 7182 1 331,16 348,41 1177,28 46554 143,34 321229 392,06 145,03